[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM
There is an obvious error on page 13 of the memorandum of decision. The second full sentence reads:
"The court in light of the above reasoning also enters judgment on the breach of contract claim against the defendant as conservator."
This sentence should be deleted. CT Page 9203
This is not what was meant as the context shows. The sentence should read:
"The court in light of the above reasoning cannot enter judgment on the breach of contract claim against the defendant as conservator."
The memorandum of decision is corrected in this respect only.
Corradino, J.